DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.    At the outset, in the amendment to the specification filed 09 November 2020, there is already a paragraph [0002] in the specification which includes similar subject matter and is duplicative in the paragraph being added after paragraph [0002].

Election/Restrictions
3.	Claims 1 and 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 November 2020.
4.	Applicant’s election of species 30 (Fig. 24), claims 12-25, in the reply filed on 09 November 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
5.	The abstract of the disclosure is objected to because the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
See Abstract, lines 2, 6, 7 and 12, multiple occurrences of “means”.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Applicant is reminded of the proper content of an abstract of the disclosure.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
6.	Claims 12, 13 and 19 are objected to because of the following informalities:
	Claim 12, lines 5-6, what exactly has a “generally straight profile”, the detent mechanism or the lower portion?
	Claim 13, line 4, after “having”, it appears – a –  should be inserted for grammatical reasons.
	Claim 19, line 2, after “half-moon”, it appears – shape – should be inserted for clarity/consistency (see claim 25).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 12, 20, 22 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,473,786 (hereinafter Resh).
As for claim 12, the patent to Resh discloses in Figs. 1, 2, 4 and 8, for example, a tool 10 for cleaning debris from swimming pools (col. 3, lines 43-50), including: an elongated channel or strip 22 (retaining means 20) defining a scooping lip “for retaining a net” (not clearly and positively recited) on said tool 10 (col. 6, lines 34-43), said scooping lip 22 having a cross section including an upper portion deemed to have a generally semi-circular profile and a lower portion having a generally straight profile when viewed in cross section (at least the fourth or fifth ones from the left showing alternatives of the retaining means 20 (elongated channel or strip 22) shown in Fig. 8); and a protruding portion 84 defining a detent mechanism (col. 8, lines 28-38) provided on said scooping lip having a generally straight profile (far right one shown in Fig. 8). Further, it would be well within the level of ordinary skill to provide for the detent mechanism on either the “upper portion” or “lower portion” (merely relative) for enhancing the gripping action of the scooping lip or retaining means on the tool.
	As for claim 20, wherein a “front-most edge” (merely relative) of the scooping lip 22, 20 forms a contact portion of the scooping lip 22, 20, and a “rearward edge” (merely relative) of the scooping lip 22, 20 forms a gripping portion (Figs. 4 and 8) of the scooping lip 22, 20.
	As for claim 22, in which said contact portion and said gripping portion are integrally formed with each other (Figs. 4 and 8).
As for claim 25 reciting that a cross-section of said scooping lip is a half-moon shape, to the extent that applicant has elected the species of Fig. 24 (shape of retaining means being “generally elliptical” disclosed in applicant’s specification at paragraph [000105]) and that applicant has stated that claim 25 reads on the elected species of Fig. 24, a cross-section of the semi-circular or generally elliptical scooping lip or retaining means of Resh (Resh Fig. 8) is also deemed a half-moon shape.

Allowable Subject Matter
9.	Claims 13-19 would be allowable if rewritten or amended to overcome the claim objections, set forth in this Office action.
Claims 21, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Applicant’s arguments with respect to claims 1 and 7-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






						/RANDALL E CHIN/                                                                                      Primary Examiner, Art Unit 3723